Citation Nr: 9931434	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from January 1950 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

By a January 1998 statement, the veteran clarified that the 
issue on appeal is an increased evaluation for his service-
connected bilateral hearing loss, rather than a claim for 
entitlement to a total rating based on individual 
unemployability.  The Board accepts the veteran's 
clarification of the issue on appeal and will construe his 
January 1998 statement as a withdrawal of the total rating 
claim.

In a September 1998 rating decision, the RO proposed to 
reduce the rating for the veteran's service-connected 
bilateral hearing loss from 70 percent to 30 percent 
disabling, based on several audiological tests, which 
reflected hearing loss consistent with a 30 percent 
disability evaluation.  In a subsequent rating decision, 
dated in February 1999, the RO withdrew its proposed 
reduction in rating, and restored the 70 percent rating for 
the service-connected bilateral hearing loss.  Therefore, the 
only issue properly placed in appellate status is entitlement 
to an increased evaluation in excess of 70 percent for 
bilateral hearing loss, and; hence, the Board's appellate 
review will be limited to this issue.  

During the pendency of this appeal, in May 1999, the veteran 
changed his power of attorney from the Disabled American 
Veterans to the American Legion.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The most recent VA audiology examination reflects that 
left ear hearing loss is manifest by 68 percent 
discrimination and an average pure tone decibel loss of 
73.

3. The most recent VA audiology examination reflects that 
right ear hearing loss is manifest by 66 percent 
discrimination and an average pure tone decibel loss of 
66.  

4. The veteran has Level VII hearing in the right ear and 
Level VI hearing in the left ear pursuant to Table VI; and 
he has Level V hearing in the right ear and Level VI 
hearing in the left ear pursuant to Table VIa.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87 
(Tables VI & VII) (1998), as amended by 38 C.F.R. §§  4.85, 
Tables VI, VIa & VII, 4.86(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Drosky v. Brown, 10 Vet. App. 251, 245 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 
32 (1992)).  The Board is also satisfied that all relevant 
facts pertinent to this claim have been properly developed.  
No further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's medical records and all other 
evidence of record pertaining to his service-connected 
bilateral hearing loss and has found nothing in the record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Therefore, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 
(1999).

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The speech discrimination percentages 
of 60-66 compared with average pure tone decibel losses 
between 66-73 are designated Level VII; and speech 
discrimination percentages of 68-74 compared with average 
pure tome decibel losses between 66-73 are designated Level 
VI, for VA purposes.  38 C.F.R. § 4.85, Table VI (1999).  
Thus, on review of the regulations concerning the application 
of Tables VI and VII, the provisions are essentially 
unchanged and will not affect the outcome of this claim.  See 
38 C.F.R. § 4.85(a)-(b) (effective prior to June 10, 1999), 
and as amended 38 C.F.R. § 4.85(b), (e) (effective from June 
10, 1999).

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id.

The veteran asserts that he is entitled to an eighty- percent 
disability evaluation based on the fact that it is impossible 
for him to attend any social meetings, serve on a jury, or 
use a telephone.  

The authorized VA audiological examination performed in 
December 1994 reflects the hertz frequencies, in decibels, 
were not interpreted by the examiner.  The pure tone averages 
in the right ear were 63/65, and were 68/70 in the left ear.  
Speech audiometry revealed a speech recognition ability of 44 
percent in the right ear and 20 percent in the left ear.  
These test results were interpreted as showing bilateral high 
frequency sensorineural hearing loss that was moderate to 
severe in both ears.  The examiner noted that the veteran did 
not wish to continue with the testing after the speech 
audiometry.  

Testimony from the July 1995 personal hearing at the RO 
reflects that his hearing disability is worse than the VA 
recognizes and that a higher evaluation is warranted.  He 
wears hearing aids in both ears, which work fairly good, but 
his hearing is not normal.  He tries to read lips.  He has a 
decoder for the television.  He cannot use a telephone. His 
social activities are limited because he cannot hear in 
crowds.  His wife is intolerant of his hearing impairment.  

The June 1996 audiological examination report from the 
Anacapa Hearing and Vestibular Center reflects a word 
discrimination score of 70 percent for the left ear and 60 
percent for the right ear.  The hertz frequencies, in 
decibels, and the pure tone average, in decibels, were not 
interpreted by the examiner.

An authorized VA audiology examination, dated April 9, 1997, 
reflects that the veteran was found to have decibel losses of 
65, 70, 70, 75, and 80 and 70, 80, 80, 80, and 85 at the 500, 
1000, 2000, 3000, and 4000 hertz frequencies in the right and 
left ears respectively.  The pure tone average for the right 
ear was 74 and was 87 in the left ear.  The Maryland CNC 
speech recognition score was 78 percent in the right ear and 
76 percent in the left ear.  The summary of audiology test 
results included sensorineural hearing loss in both ears.  
The diagnosis included profound sensorineural hearing loss 
both ears.

When the April 9th VA audiology examination was reviewed for 
adequacy on April 18, 1997, the examiner found that the 
veteran's decibel losses were 65, 70, 70, 75, and 80 and 70, 
80, 70, 85, and 85 at the 500, 1000, 2000, 3000, and 4000 
hertz frequencies in the right and left ears respectively.  
The pure tone average for the right ear was 73 and was 80 for 
the left ear.  The Maryland CNC speech recognition score was 
78 percent in the right ear and was 76 percent in the left 
ear.

A report of VA audiological evaluation, dated July 14, 1997, 
indicated that the pure tone averages were 75 and 76.7 for 
both the right and left ears.  The speech recognition score 
was 74 percent for both the right and left ears.  When this 
same examination was reviewed for adequacy on July 14, 1997, 
the examiner found that veteran's decibel losses were 65, 65, 
70, 75, and 80 and 70, 80, 70, 75 and 80 at the 500, 1000, 
2000, 3000 and 4000 hertz frequencies for the right and left 
ears respectively.  The pure tone average was 69 in the right 
ear and was 76 in the left ear.  The Maryland CNC speech 
recognition score was 74 percent in the right ear and was 72 
percent in the left ear.  The examiner noted that the hearing 
evaluation was consistent with the evaluation in April 1997 
(+ 5, 10 decibels).  

A Summary Report of Examination for Organic Hearing, which 
was completed December 1997, reflects that the pure tone 
thresholds, in decibels, for the VA audiological examination 
conducted on July 28, 1997, were 65, 70, 60, and 70 and 65, 
70, 75 and 80 at the 1000, 2000, 3000 and 4000 hertz 
frequencies for right and left ears respectively.  The pure 
tone average was 66 in the right ear and was 73 in the left 
ear.  The speech recognition score was 66 percent in the 
right ear and was 68 percent in the left ear.

By that same December 1997 Summary Report, the Chief of 
Audiology indicated that the claims file was reviewed.  This 
examiner noted that the current 70 percent disability 
evaluation was heavily weighted on the results of the 
Maryland CNC word recognition test performed in December 
1994.  The record also indicates that the veteran chose not 
to continue the test apparently because the task was too 
difficult for him.  The attempt to continue further testing 
was to establish reliability and validity of the initial test 
scores.  The Chief of Audiology noted that additional 
examinations were requested by the RO to resolve an apparent 
discrepancy with the previous rating examination conducted in 
December 1994.  The results of the last three examinations 
show a substantial improvement in speech recognition scores.  
Further, review of documents in the claims file revealed that 
a speech evaluation by Dr. Katz indicated that the veteran's 
speech was labored, slurred, and slow.  It is believed that 
the veteran's speech problem played a significant role in the 
outcome of the speech intelligibility test performed at the 
Santa Barbara VA in 1994.  To maximize the veteran's 
performance on speech intelligibility tests, he must be given 
sufficient time in between word presentations to respond, 
otherwise the taped speech test proceeds too rapidly for him 
to respond in a timely manner.  The most recent audiological 
evaluations dated in July 1997 were conducted in this manner 
and the results are consistent with two previous examinations 
in 1997 and is considered reliable and a valid measure of his 
organic hearing acuity and suitable for rating purposes.  

The March 1998 audiological examination from the Anacapa 
Hearing and Vestibular Center reflects speech discrimination 
score of 52 percent for the left ear and 64 percent for the 
right ear.  The hertz frequencies, in decibels, and the pure 
tone average, in decibels, were not interpreted by the 
examiner.

The Board acknowledges the veteran's contentions that his 
hearing loss has undergone some change.  However, under VA 
schedular standards, the reported test results since the 
December 1994 VA authorized audiological examination reflects 
that the hearing loss has actually improved.  The Board notes 
that the Chief of Audiology in December 1997 reviewed the 
audiology examinations to find that the results of the July 
28, 1997 examination are consistent with previous 
examinations conducted in April and July 1997.  In that 
regard, the Board also notes that the veteran was given 
sufficient time in between word presentations to respond in a 
timely manner to enhance speech intelligibility.  Moreover, 
the Board notes that while the private examination reports, 
dated in June 1996 and March 1998, are of record, the 
examiner did not interpret the pure tone threshold for each 
frequency, nor did the examiner determine the puretone 
threshold average for the applicable Hertz frequencies.

That notwithstanding, the results of the most recent 
authorized VA audiological examination, which was performed 
July 28, 1997, reflects that the veteran's hearing acuity in 
the right ear is a Level VII and a Level VI in the left ear.  
Hearing loss classified at these Levels is evaluated as 30 
percent disabling.  38 C.F.R. § 4.85, Tables VI & VII.  
Notably, while the Board cannot use an unauthorized or 
inadequate audiological examination for rating purposes, the 
Board observes that the March 1998 private audiology 
examination appears to indicate a Level VII hearing acuity in 
the right ear and a Level VIII in the left ear (if the key 
code designations documented on that report are applied).  
Hearing loss classified at these Levels and applied according 
to Table VII (under the old and amended versions of 38 C.F.R. 
§ 4.85) would warrant a 40 percent disability evaluation.  
Nonetheless, the evidence of record does not support a 
disability rating in excess of 70 percent for bilateral 
hearing loss.

In applying the revised criteria, the Board notes the July 
28th VA examination does reflect numeric designations for 
hearing impairment based only on puretone threshold average, 
as indicated under the provisions of § 4.86(a).  In this 
context, the Board observes that a puretone threshold average 
between 63-69 is a Level V, and a puretone threshold average 
between 70-76 is a Level VI.  See 38 C.F.R. § 4.85, Table 
VIa.  Since these numeric designations of Table VIa equate to 
a 20 percent evaluation, when compared with the numeric 
designations (VI and VII) of Table VI (which equate to the 
higher 30 percent evaluation), pursuant to Table VII, the 
Board determines that the application of the criteria in 
effect prior to June 10, 1999, would be more favorable to the 
veteran in this case.  See 38 C.F.R. § 4.85; Karnas, supra.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 70 percent for bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit of the 
doubt provisions are not for application.  38 C.F.R. §§ 
3.102, 4.3.  The appeal is denied.  


ORDER

An increased evaluation in excess of 70 percent for bilateral 
hearing loss is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

